Title: From Alexander Hamilton to James McHenry, 22 May 1800
From: Hamilton, Alexander
To: McHenry, James


Plainfield [New Jersey] May 22d. 1800
Sir
Your two letters of the 20th instant have come to hand.
The disbandment of the six additional troops of Cavalry has been announced in General Orders. The General and other Staff were not included in those Orders, not only because it might as conveniently be communicated by letter, but because it will be necessary that their power be considered as existing after the troops shall have quitted their ground, in order to complete the necessary arrangements.
With great respect   I have the honor to be   Sir yr. ob. servant
A Hamilton
Secy. of War
